

	

		II 

		109th CONGRESS

		1st Session

		S. 524

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mrs. Feinstein (for

			 herself and Mr. Sessions) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To strengthen the consequences of the

		  fraudulent use of United States or foreign passports and other immigration

		  documents.

	

	

		

			1.

			Fraudulent use of passports

			

				(a)

				Criminal code

				

					(1)

					Secretary of Homeland Security

					Section 1546 of title 18,

			 United States Code, is amended by striking the Commissioner of the

			 Immigration and Naturalization Service each place it appears and

			 inserting the Secretary of Homeland Security.

				

					(2)

					Definition of passport

					Chapter 75 of title 18,

			 United States Code, is amended by adding at the end the following:

					

						

							1548.

							Definition

							In sections 1543 and 1544,

				the term passport means any passport issued by the United States

				or any foreign country.

						.

				

					(3)

					Clerical amendment

					The table of sections for

			 chapter 75 of title 18, United States Code, is amended by adding at the end the

			 following:

					

						

							Sec. 1548.

				Definition.

						

						.

				

				(b)

				Immigration and Nationality Act

				Section 101(a)(43)(P) of the

			 Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(P)) is amended to read as

			 follows:

				

					

						(P)

						except for a first offense

				for which an alien affirmatively shows was committed solely for the purpose of

				assisting, abetting, or aiding only the alien's spouse, child, or parent to

				violate a provision of this Act—

						

							(i)

							an offense described in

				section 1542, 1543, or 1544 of title 18, United States Code (relating to false

				statements in the application, forgery, or misuse of a passport);

						

							(ii)

							an offense described in

				section 1546(a) of title 18, United States Code, relating to document fraud

				used as evidence of authorized stay or employment in the United States for

				which the term of imprisonment is at least 12 months; or

						

							(iii)

							any other offense described

				in section 1546(a) of title 18, United States Code, relating to entry into the

				United States, regardless of the term of imprisonment imposed.

						.

			

			2.

			Release and detention prior to disposition

			Section 3142(f)(1) of title

			 18, United States Code, is amended—

			

				(1)

				in subparagraph (C), by

			 striking or after the semicolon; and

			

				(2)

				by adding at the end the

			 following:

				

					

						(E)

						an offense under section

				1542, 1543, 1544, or 1546(a) of this title; or

					.

			

